DETAILED ACTION
This Office action is in response to applicant’s amendments and arguments filed 03/03/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 03/03/2021, claim 5 was cancelled, claims 1-4 and 6-14 were amended, and claims 15-20 were withdrawn.  Claims 1-4 and 6-20, as filed on 03/03/2021, are currently pending.  Claims 1-4 and 6-14, as filed on 03/03/2021, are considered below.

Response to Amendment
The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 03/03/2021, see below.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 03/03/2021, and were withdrawn.  The rejections under 35 U.S.C. § 101 and section 33(a) of the America Invents Act have been obviated in view of applicant’s amendments and arguments filed 03/03/2021, and were withdrawn.  The rejections of claims 1-4, 6, 8, and 10-12 under 35 U.S.C. § 102(a)(1) as being anticipated by Diseati (US 2006/0217248) were withdrawn in view of applicant’s amendments and arguments filed 03/03/2021.  The rejections of claims 7 and 9 under 35 U.S.C. § 103 as being unpatentable over Diseati (US 2006/0217248) in view of Hyacinth (US 2012/0004079) were withdrawn in view of applicant’s amendments and arguments filed 03/03/2021.  The rejections of claims 13 and 14 under 35 U.S.C. § 103 as being unpatentable over 

Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:
In claim 1, line 3, “and a” should be --- a ---.
In claim 9, line 1, “The physical therapy support body (100) wherein” should be    --- The physical therapy support body (100) of claim 7, wherein ---.  Refer to the claims filed on 10/16/2020 wherein claim 9 depends from claim 7.
In claim 10, lines 1-2, “a physical therapy support body (100)” should be --- the physical therapy support body (100) ---.
In claim 10, lines 2-3, “the support strap comprises first end (610)” should be --- the support strap (600) comprises a first end (610) ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 4, which depends from claim 1, the limitations “wherein the physical therapy support body (100) has a support body depth (D), a support body length (L), a support body first width (W1), a support body second width (W2), and a support body third width (W3), wherein the support body first width (W1) is less than the support body second width (W2) and the support body first width (W1) is less than the support body third width (W3).” are recited in lines 2-6.  The limitations render the claim indefinite because it is unclear whether or not “a support body first width (W1), a support body second width (W2), and a support body third width (W3)” recited in claim 4, are the same, different, or in addition to the support body first, second, and third widths (W1, W2, W3) recited in claim 1.  In addition, in the case that the support body first, second, and third widths (W1, W2, W3) recited in claim 4 are the same as those recited in claim 1, the limitation “wherein the support body first width (W1) is less than the support body second width (W2) and the support body first width (W1) is less than the support body third width (W3)” recited in claim 4 is not further limiting relative to claim 1.  Applicant is suggested to amend the limitations in claim 4, lines 2-6, to --- wherein the physical therapy support body (100) has a support body depth (D) and a support body length (L). ---.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of its dependency on claim 4, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim Rejections - 35 USC § 102
Claims 1-4, 6, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyacinth (US 2012/0004079).
Regarding claim 1, Hyacinth discloses a physical therapy support body (10 not including the straps 16, 17; Figures 1A-1I), comprising: a support body face (the upper portion 11; Figures 1A-1D), a support body bottom (the lower portion 12 opposite the upper portion 11; Figures 1A-1C and 1G), a support body front (the forward surface 30; Figures 1A-1C and 1E), a support body back (the tapered end surface 13; Figures 1A-1D), a support body left side (the left lateral side 14 configured for mating with the user’s left thigh 97; Figures 1A-1D; paragraphs 0036-0037), and a support body right side (the right lateral side opposite the left lateral side 14 and configured for mating with the user’s right thigh 96; Figures 1A-1D; paragraphs 0036-0037), a left notch (the left concave surface 14a configured for mating with the user’s left thigh 97; Figures 1A-1D; paragraphs 0036-0037), a right notch (the right concave surface opposite the left concave surface 14a and configured for mating with the user’s right thigh 96; Figures 1A-1D; paragraphs 0036-0037), a support body first width (the width of 10 as measured across the tapered end surface 13; Figures 1A-1D; refer to the annotated Figure 1D, see below), a support body second width (the width of 10 as measured across the forward surface 30; Figures 1A-1E; refer to the annotated Figure 1D, see below), and a support body third width (the width of 10 as measured between the left and right concave surfaces; Figures 1A-1D; refer to the annotated Figure 1D, see below), wherein the support body first width is less than the support body second width (refer to the annotated Figure 1D, see below) and the support body third width (refer to the 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 2, Hyacinth further discloses a front left corner (the lower right rounded corner of 10; Figure 1D), a front right corner (the lower left rounded corner of 10; Figure 1D), a back left corner (the upper right rounded corner of 10; Figure 1D) and a back right corner (the upper left rounded corner of 10; Figure 1D).

Regarding claim 4, Hyacinth further discloses wherein the physical therapy support body has a support body depth (the depth of 10 as measured between the upper and lower portions 11, 12; Figures 1A-1C and 1E-1H), a support body length (the length of 10 as measured between the tapered end surface 13 and the forward surface 30; Figures 1A-1D), a support body first width (the width of 10 as measured across the tapered end surface 13; Figures 1A-1D; refer to the annotated Figure 1D, see above), a support body second width (the width of 10 as measured across the forward surface 30; Figures 1A-1E; refer to the annotated Figure 1D, see above), and a support body third width (the width of 10 as measured between the left and right concave surfaces; Figures 1A-1D; refer to the annotated Figure 1D, see above), wherein the support body first width is less than the support body second width (refer to the annotated Figure 1D, see above) and the support body first width is less than the support body third width (refer to the annotated Figure 1D, see above).
Regarding claim 6, Hyacinth further discloses wherein the physical therapy support body possesses a combination of the support body depth, the support body length, the support body first width2DOCKET NO.: WAGK 19.01PATENT, the support body second width, and the support body third width (Figures 1A-1D), wherein the left and right notches each form an indentation configured to respectively receive a user's thighs therein (Figures 1A and 1B), and wherein the physical therapy support body is suitable to support and maintain legs of the user in a proper position during exercise to achieve isolation of target muscle 
Regarding claim 7, Hyacinth further discloses wherein the physical therapy support body comprises a support body foam core (the “outer core 32 which is comprised of relatively soft polyurethane foam for maximum comfort without sacrificing stability”; paragraph 0039; Figure 1F) within a cover (“a skin material 18 encases the device 10”; paragraph 0038; Figure 1F).
Regarding claim 10, Hyacinth further discloses a physical therapy system (10 including the straps 16, 17; Figures 1A-1I) comprising a physical therapy support body (10 not including the straps 16, 17; Figures 1A-1I) of claim 1 and a support strap (the straps 16, 17; Figures 1A-1C and 1G-1I), wherein the support strap comprises first end (the end of the strap 16; Figures 1A-1C and 1G-1I) and a second end (the end of the strap 17; Figures 1A-1C and 1G-1I) and the physical therapy system comprises a means (the ends of the straps 16, 17 comprise hook/loop fasteners to removably secure the straps 16, 17 to the upper portion 11 via a corresponding loop/hook fastener; Figures 1A-1C; paragraph 0040) for attaching the support strap to the physical therapy support body.
Regarding claim 11, Hyacinth further discloses wherein the means for attaching the support strap to the physical therapy support body comprises a detachable attachment means (the ends of the straps 16, 17 comprise hook/loop fasteners to removably secure the straps 16, 17 to the upper portion 11 via a corresponding loop/hook fastener; Figures 1A-1C; paragraph 0040).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyacinth (US 2012/0004079) in view of Diseati (US 2006/0217248).
Regarding claim 8, Hyacinth discloses the invention as substantially claimed, see above, and further discloses wherein the support body foam core is made of a foam material (the “outer core 32 which is comprised of relatively soft polyurethane foam for maximum comfort without sacrificing stability”; paragraph 0039; Figure 1F).
However, Hyacinth fails to disclose: the foam material having an ILD (IFD) of 130-170.
Diseati teaches an analogous physical therapy support body (12 together with 14; Figures 1 and 4) comprising a support body foam core (“the compressible bodies 12 and 14 are formed from open cell, visco-elastic “memory foam” such as that available 3.”  Applicant discloses in the specification, as originally filed, paragraph 0064, that an IFD of 150 corresponds to a foam density of 5 lb/ft3.  Accordingly, the support body foam core of Diseati’s invention is capable of being made of a foam material having an ILD (IFD) of 130-170.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the support body foam core of Hyacinth’s invention such that the foam material has an ILD (IFD) of 130-170, as taught by Diseati, in order to ensure that the support body foam core is adapted to be compressed by applying a force thereon such that the support body foam core exerts a force resisting such compression so that upon termination of the applied force, the support body foam core resiliently reverts back to its original shape and dimensions (Diseati: paragraph 0035).
Regarding claim 9, Hyacinth discloses the invention as substantially claimed, see above, and further discloses wherein the support body foam core is made of a foam material (the “outer core 32 which is comprised of relatively soft polyurethane foam for maximum comfort without sacrificing stability”; paragraph 0039; Figure 1F).
However, Hyacinth fails to disclose: the foam material having an ILD (IFD) of 140-160.
Diseati teaches an analogous physical therapy support body (12 together with 14; Figures 1 and 4) comprising a support body foam core (“the compressible bodies 12 3.”  Applicant discloses in the specification, as originally filed, paragraph 0064, that an IFD of 150 corresponds to a foam density of 5 lb/ft3.  Accordingly, the support body foam core of Diseati’s invention is capable of being made of a foam material having an ILD (IFD) of 140-160.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the support body foam core of Hyacinth’s invention such that the foam material has an ILD (IFD) of 140-160, as taught by Diseati, in order to ensure that the support body foam core is adapted to be compressed by applying a force thereon such that the support body foam core exerts a force resisting such compression so that upon termination of the applied force, the support body foam core resiliently reverts back to its original shape and dimensions (Diseati: paragraph 0035).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyacinth (US 2012/0004079) in view of Tanglos (US 2004/0198570).
Regarding claim 13, in an alternative interpretation, Hyacinth discloses the invention as substantially claimed, see above, and further discloses wherein a means for attaching the support strap to the support body comprises a direct attachment 
However, Hyacinth is silent as to: wherein the means for attaching the support strap to the support body comprises a permanent attachment means.
Tanglos teaches an analogous physical therapy support body (the therapy cushion 20; Figure 8; paragraph 0058) wherein a means for attaching a support strap (the straps 22; Figure 8; paragraph 0058) to the physical therapy support body comprises a permanent attachment means (“opposing bottom straps 22 sewn or otherwise secured to the therapy cushion 20 at both ends”; paragraph 0058).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the straps of Hyacinth’s invention such that they are permanently attached to the physical therapy support body, as taught by Tanglos, in order to secure the physical therapy support body to the user’s body and make it easier to use when compressing it (Tanglos: paragraph 0058).
Regarding claim 14, Hyacinth in view of Tanglos teaches the invention as substantially claimed, see above, and further teaches wherein the permanent attachment means comprises the support strap being sewed to the support body (Tanglos: “opposing bottom straps 22 sewn or otherwise secured to the therapy cushion 20 at both ends”; paragraph 0058).

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 03/03/2021, with respect to claims 1-4, 6, 8, and 10-12 being rejected under 35 U.S.C. § 102(a)(1) as being anticipated by 
Applicant’s arguments, see pages 5-9, filed 03/03/2021, with respect to claims 1-7, and 10-12 being rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hyacinth (US 2012/0004079) have been fully considered but they are not persuasive. Specifically, applicant has assigned first, second, and third widths to Hyacinth’s invention contrary to assignments detailed by the Office in the Non-Final Rejection dated 12/30/2020, and as detailed above.  The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language verbatim.  See above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “wherein the first width (W1) is the shortest line segment between the support body left notch (124) and the support body right notch (126) along the support body face (110)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784